Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered August 26, 1999, which, upon the grant of reargument and renewal, granted plaintiffs motion for permission to file a late notice of claim and deemed such notice of claim timely served nunc pro tunc, unanimously affirmed, without costs.
Since defendant was in receipt of an incident report and an aided report worksheet, filled out by the police officer who responded to the accident scene, it had, from the outset, notice of the facts upon which plaintiffs claim is premised and accordingly has not been prejudiced by plaintiffs delay. This being the case, the motion court exercised its discretion properly in granting plaintiff permission to file a late notice of claim (see, Matter of Cicio v City of New York, 98 AD2d 38, 39-40). Concur — Sullivan, P. J., Rosenberger, Williams, Ellerin and Andrias, JJ.